Citation Nr: 0906778	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for drug and alcohol 
addiction, secondary to post-traumatic stress disorder.

3.  Entitlement to arthritis of the hands, neck, shoulders, 
knees, elbows, and feet, to include as due to exposure to 
Agent Orange.

4.  Entitlement to service connection for an auto-immune 
disorder, claimed as an overactive or weakened immune system.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to October 
1968, with foreign service in Germany from June 1967 to 
October 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran in this case requested a Travel Board hearing in 
connection with these claims.  The hearing was scheduled for 
August 2007, but the Veteran requested that the hearing be 
postponed because he was out-of-state.  VA subsequently 
rescheduled the hearing for December 2007, but the Veteran 
failed to report for the hearing and made no attempt to 
reschedule the hearing for a later date.  Thus, the Board 
finds that the Veteran's request for a hearing to be 
withdrawn.  38 C.F.R. § 20.704(d) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

I.  Post-Traumatic Stress Disorder / Substance Abuse

The Veteran in this case alleges that he has PTSD as a result 
of numerous in-service stressful events, including (1) 
fearing "constantly" for his brother and other friends who 
served in the Republic of Vietnam; (2) being hospitalized in 
November 1968 at Fort Jackson, South Carolina following an 
adverse reaction to "injections"; (3) nearly overturning a 
"radio rig" off the side of a mountain in Germany during 
winter 1968 on two separate occasions; (4) having a 
"confrontation" with German police while stationed at a 
radio compound; and (5) being exposed to various chemicals.

The Board points out that to date, none of the Veteran's 
alleged in-service stressors are supported by the evidence of 
record.  The Veteran's service treatment records (STRs) are 
negative for a diagnosis of or treatment for a psychiatric 
disability.  The record contains no evidence showing that the 
Veteran has currently diagnosed PTSD based on a confirmed 
stressor.  To date, the Veteran does not allege involvement 
in combat.

Therefore, the RO should contact the Veteran and request that 
he provide information specific enough to allow VA to 
corroborate his alleged in-service stressors.  In particular, 
the Veteran should furnish to VA the approximate month and 
year, within a two month period, as well as location of the 
alleged stressors.  The Veteran should also be informed that 
it is to his benefit to provide as specific dates as 
possible.  Absent specific information that could be used to 
corroborate the Veteran's alleged stressors, the Veteran 
should be informed that VA is not obligated to continue its 
search for such information.

If the Veteran is able to provide the requested information 
discussed in the paragraph above, the RO should then prepare 
a letter asking the United States Army and Joint Services 
Records Research Center (JSRRC) to provide any information 
that might corroborate the Veteran's alleged stressors in 
service, to include unit histories from Company C, 144th 
Signal Battalion.  If indicated by the JSRRC, the RO should 
contact the National Personnel Records Center (NPRC) and/or 
the National Archives and Records Administration (NARA).   

According to the January 2009 informal hearing presentation 
(IHP), the Veteran indicated that he received in-service 
psychiatric treatment on more than one occasion while 
stationed in Furth, Germany with Company C, 144th Signal 
Battalion.  Moreover, the Veteran stated that he currently 
received psychiatric care for the past year.  The Veteran did 
not identify whether this recent post-service psychiatric 
care was rendered at VA or through a private provider.  Thus, 
the RO should contact the Veteran and request that he provide 
(or authorize VA to obtain) any and all post-service VA or 
private psychiatric hospitalization treatment records.  The 
RO should also contact the appropriate service department 
and/or Federal agency and request complete copies of the 
Veteran's service treatment records, including any inpatient 
and outpatient psychiatric and/or hospitalization treatment 
records, as well as complete copies of his service personnel 
records.  Any records obtained should be associated with the 
Veteran's claims file and if no such records exist, a 
notation should be included in the claims file indicating as 
such.   

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § 
C.F.R. § 3.159.  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran in this 
case has not been afforded a VA Compensation and Pension 
(C&P) psychiatric examination and as such, the RO should 
schedule an examination to determine the link, if any, 
between the Veteran's claimed psychiatric disorder(s) and his 
period of active service.

The Veteran also submitted evidence which suggested that he 
received Social Security Disability benefits since 2006 for 
an unidentified condition.  Thus, the RO should contact the 
Social Security Administration (SSA) and/or other appropriate 
Federal agency and request a complete copy of any and all 
adjudications and the records underlying the adjudications 
for Social Security Disability benefits.  If no such records 
exist, information to that effect should be included in the 
claims file.

The Veteran also contends that he has a substance abuse 
disorder that is secondary to his PTSD.  In light of Allen v. 
Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Board 
will hold in abeyance the Veteran's claim of entitlement to 
service connection for drug and alcohol addiction, secondary 
to post-traumatic stress disorder.  Ordinarily, evidence of 
primary alcohol and drug abuse is considered to be "willful 
misconduct"and, therefore, not subject to service connection 
or compensation on a direct basis.  See generally, 38 C.F.R. 
§ 3.301 (2008).  

In Allen, the Federal Circuit outlined the narrow 
circumstances in which 38 U.S.C.A. § 1110 authorized 
disability compensation for alcohol-abuse related disability.  
The Federal Circuit interpreted § 1110 as precluding service 
connection for a disability that resulted from primary 
alcohol abuse (i.e., arising from the voluntary and willful 
drinking to excess).  Id. at 1376.  On the other hand, the 
Federal Circuit held that § 1110 allowed service connection 
in one circumstance - when alcohol abuse arose "secondarily 
from or as evidence of the increased severity of a non-
willful misconduct, service-connected disorder."  Id. at 
1378.  The Federal Circuit further explained:

Veterans can only recover if they can 
adequately establish that their alcohol 
and drug disability is secondary to or 
caused by their primary service-
connected disorder.  We foresee that 
such compensation would only result when 
there is clear medical evidence 
establishing that the alcohol or drug 
abuse disability is indeed caused by a 
Veteran's primary service-connected 
disability.  

Id. at 1381.  Consequently, the Board finds that the 
Veteran's claim of entitlement to service connection for drug 
and alcohol addiction, secondary to post-traumatic stress 
disorder, is inextricably intertwined with his PTSD claim.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that 
two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered). 

II.  Arthritis / Auto-Immune Disorder

The Veteran in this case also asserts that he has arthritis 
of the hands, neck, shoulders, knees, elbows, and feet, and 
that this disability is related to service.  The Board 
acknowledges that the veteran has a current diagnosis of 
arthritis.  There is, however, no evidence of record linking 
this disability to his period of active service as he 
maneuvered heavy equipment while he was stationed in 
Germany.  

The Veteran also asserts that he has an auto-immune disorder 
(i.e., a weakened or overactive immune system) and that this 
condition is also related to service as he was exposed to 
equipment that had been in Vietnam where Agent Orange was 
used and that his brother had sent him packages from Vietnam 
that also may have been exposed to Agent Orange.  The 
Veteran's representative pointed out in the IHP that the 
Veteran has elevated thyroid peroxidase antibody levels.  

VA has a duty to assist veterans to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  Green, supra.  The 
Veteran should be afforded a VA examination in this case to 
determine whether he has arthritis of the hands, neck, 
shoulders, knees, elbows, and feet, and if so, whether these 
disabilities are related to service.  The RO should also 
schedule the Veteran for a VA examination to determine the 
nature and etiology of the claimed auto-immune disability 
and its relationship to service, if any.
  
The Veteran further indicated in the January 2009 IHP that 
he received private treatment from D. Boggus, M.D. for these 
conditions since 1990.  The Board notes that the earliest 
evidence of record from Dr. Boggus pertaining to the Veteran 
is dated 2004.  Thus, the RO should contact the Veteran 
and/or Dr. Boggus and ask him to provide (or authorize VA to 
obtain) all private treatment records pertaining to the 
Veteran.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his claimed PTSD.  In 
particular, the RO should ask the Veteran 
to provide (or authorize VA to obtain) any 
and all treatment records documenting 
treatment for a psychiatric disorder 
within the past year.  

The RO should also contact the Veteran and 
ask him to provide (or authorize VA to 
obtain) any and all treatment records from 
1990 to the present from D. Boggus, M.D.

2.  The RO should contact the appropriate 
service department and/or Federal agency 
and request complete copies of any and all 
service treatment records, including any 
inpatient/outpatient psychiatric treatment 
and/or hospitalization records pertaining 
to the Veteran, including but not limited 
to records of hospitalization in November 
1966 while he was at Ft. Jackson.  The RO 
should also specifically request those 
records generated while the Veteran was 
stationed with Company C, 144th Signal 
Battalion in Furth, Germany.  The Veteran 
reported that he was treated for mental 
health issues while at that location from 
June to December 1967.  The RO should also 
request complete copies of the Veteran's 
service personnel records.

3. The RO should contact the Social 
Security Administration and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records underlying the 
adjudications for Social Security 
Administration disability benefits.  

4.  The RO should also contact the Veteran 
and request that he provide information 
specific enough to allow VA to corroborate 
the Veteran's alleged in-service 
stressors.  In particular, the Veteran 
should furnish the approximate month and 
year, within a two month period, as well 
as location of the alleged stressors.  The 
Veteran should also be informed that it is 
to his benefit to provide as specific 
dates as possible.  Absent specific 
information that could be used to 
corroborate the Veteran's alleged in-
service stressors, the Veteran should be 
informed that VA is not obligated to 
continue its search for such information.

5.  If the Veteran is able to provide the 
requested information discussed in the 
paragraph above, the RO should then 
prepare a letter asking the United States 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the Veteran's 
alleged stressors in service, to include 
unit histories from Company C, 144th Signal 
Battalion.  If indicated by the JSRRC, the 
RO should contact the National Personnel 
Records Center (NPRC) and/or the National 
Archives and Records Administration 
(NARA).   

6.  After the above development is 
completed and if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should make arrangements 
with an appropriate VA medical facility 
for a PTSD examination.  The examiner is 
asked to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include PTSD as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the Veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

If the examiner finds that the Veteran has 
a psychiatric disorder other than PTSD, 
such as depression or affective disorder, 
the examiner is asked to express an 
opinion as to whether the psychiatric 
disorder identified is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service.

7.  The RO should also make arrangements 
with an appropriate VA medical facility 
for the Veteran to undergo a joints 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

In particular, the examiner is asked to 
indicate whether the Veteran has arthritis 
of the hands, neck, shoulders, knees, 
elbows, and feet.  If not, the examiner is 
asked to comment on the private treatment 
records associated with the Veteran's 
claims file documenting evidence of 
arthritis.  If the examiner determines 
that the Veteran has arthritis, the 
examiner is asked to identify the 
location(s) of the arthritis and 
separately address whether the arthritis 
in each location is at least as likely as 
not (i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service.  The Veteran reports 
that he maneuvered equipment while he 
served in Germany.  The examiner must 
provide a complete rationale for any 
stated opinion.

8.  The RO should also make arrangements 
with an appropriate VA medical facility 
for the Veteran to undergo a VA immune 
system examination.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

In particular, the examiner is asked to 
indicate whether the Veteran has an auto-
immune disability and/or a disability 
manifested by an "overactive" or 
"weakened" immune system.  The Veteran's 
representative has pointed out that 
elevated thyroid peroxidase antibody 
levels are present.  If so, the examiner 
is asked to express an opinion as to 
whether the claimed disability is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
Veteran's military service.  The Veteran 
reports that he was exposed to equipment 
in Germany and packages sent by his 
brother from Vietnam which had been 
exposed to Agent Orange.  The examiner 
must provide a complete rationale for any 
stated opinion.

9.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




